DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed April 26, 2022.
	Claims 1-11 and 13-21 are pending.  Claim 12 is canceled.  Claims 1, 5, 9, 11, 13-15, 17 and 19-20 are amended.  Claims 1, 19 and 20 are independent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9-11 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noel et al. (U.S. 2017/0345505; hereinafter “Noel”) supported by Kumar et al. (U.S. 2016/0225437; hereinafter “Kumar”).
	Regarding independent claim 1, Noel discloses a processing array (Figs. 1-2), comprising:
	a plurality of memory cells arranged in an array (see page 2, par. 0046), wherein each memory cell in the plurality of memory cells has a storage cell (Fig. 2: 12), a read port for reading data from the storage cell (Fig. 1: RPT and RPF) and a write port for writing data to the storage cell (Fig. 1: T1 and T2);
	a word line generator that is coupled to a read word line signal and a write word line signal for each of the plurality of memory cells (circuitry (not shown in figures) that supply signals to the lines RWLT, RWLF and WWL shown in Figure 2, as supported by Kumar that shows in Figure 3 circuit 320 within an identical array of Noel to supply signals to lines RWL and WWL);
	a plurality of bit line read and write logic circuits that are coupled to the read bit line, write bit line and a complementary write bit line of each memory cell in the plurality of memory cells (circuitry (not shown in figures) that supply signals to the lines RBLT, RBLF, WBLT and WBLF shown in Figure 2, as supported by Kumar that shows in Figure 3 circuits 304 within an identical array of Noel to supply signals to lines RBL, WBL and WBL/);
	each memory cell in the plurality of memory cells being coupled to a write word line (Fig. 2: WWL) and a read word line (Fig. 2: RWLF/RWLT) whose signals are generated by the word line generator (circuitry (not shown in figures) that supply signals to the lines RWLT, RWLF and WWL shown in Figure 2, as supported by Kumar that shows in Figure 3 circuit 320 within an identical array of Noel to supply signals to lines RWL and WWL) and also being coupled to a read bit line (Fig. 2: RBLT/RBLF), a write bit line (Fig. 2: WBLT) and a complementary write bit line (Fig. 2: WBLF) that are sensed by one of the plurality of bit line read and a write logic circuits (circuitry (not shown in figures) that supply signals to the lines RBLT, RBLF, WBLT and WBLF shown in Figure 2, as supported by Kumar that shows in Figure 3 circuits 304 within an identical array of Noel to supply signals to lines RBL, WBL and WBL/);
	each memory cell in the plurality of memory cells having an isolation circuit that isolates a data signal representing a piece of data stored in the storage cell of the memory cell from the read bit line (Fig. 2: transistors T3-T6 isolates the memory cell 12 from the read bit line RBLT and RBLF);
	wherein one of the plurality of memory cells (Fig. 2: 12) is coupled to at least one read bit line (Fig. 2: RBLT) and activated to perform one of a Boolean exclusive OR operation (Fig. 2: XOR) and a Boolean exclusive NOR operation (Fig. 2:                         
                            
                                
                                    A
                                    +
                                    B
                                
                                -
                            
                        
                    ); and
	wherein the read bit line is configured to provide read access to storage cell data (see page 3, par. 0047).
	Regarding claim 2, Noel discloses wherein the isolation circuit (Fig. 2: transistors T3-T6 isolates the memory cell 12 from the read bit line RBLT and RBLF) further comprises a first transistor (Fig. 2: T4) whose gate is coupled to the read word line (Fig. 2: RWLT) and a second transistor (Fig. 2: T3) whose gate is coupled to the data signal of the storage cell (Fig. 2: BLTI), a third transistor (Fig. 2: T6) whose gate is coupled to the complementary read word line (Fig. 2: RWLF) and a fourth transistor (Fig. 2: T5) whose gate is coupled to the complementary data signal of the storage cell (Fig. 2: BLFI).
	Regarding claim 3, Noel discloses wherein the isolation circuit first and second transistors are both NMOS transistors (see page 2, par. 0045).
	Regarding claim 5, Noel discloses wherein each storage cell further comprises a first inverter having an input and an output and a second inverter having an input coupled to the output of the first inverter and an output coupled to the input of the first inverter (Fig. 1: 12, see also page 2, par. 0045), a first access transistor coupled to the input of the first inverter and the output of the second inverter (Fig. 1: T2) and coupled to a complementary write bit line (Fig. 1: WBLF) and a second access transistor coupled to the output of the first inverter and the input of the second inverter (Fig. 1: T1) and coupled to a write bit line (Fig. 1: WBLT).
	Regarding claim 9, Noel discloses wherein each memory cell in the plurality of memory cells is capable of performing a selective write operation (see page 4, par. 0070).
	Regarding claim 10, Noel discloses the limitations with respect to claim 9.
	The remaining limitations, “capable of performing a logic operation and selective write operation in one cycle” are considered met because it recites a mere possibility of performing a function (“capable of”) and does not require actual performance of the function. In re Danly, 263 F.2d 844, 847 (CCPA 1959).
	Regarding claim 11, Noel discloses the limitations with respect to claim 9.
	The remaining limitations, “capable of performing a compare operation and a selective write operation in one cycle, the compare operation being performed with the value entered on one pair or a plurality pairs of read word lines and complementary read word lines and a compare result is generated and latched on the read bit line or a plurality of compare results are generated and latched on a plurality of read bit lines, and based on the previous cycle’s latched compare result the selective write is performed on the current cycle on one pair or a plurality pairs of write bit lines and complementary write bit lines onto the cells activated by one or a plurality of write word lines” are considered met because it recites a mere possibility of performing a function (“capable of”) and does not require actual performance of the function. In re Danly, 263 F.2d 844, 847 (CCPA 1959).
	Regarding claim 13, Noel discloses the limitations with respect to claim 1.
	The remaining limitations, “capable of performing a parallel shifting operation” are considered met because it recites a mere possibility of performing a function (“capable of”) and does not require actual performance of the function. In re Danly, 263 F.2d 844, 847 (CCPA 1959).
	Regarding claim 14, Noel discloses the limitations with respect to claim 1.
	The remaining limitations, “capable of performing a search operation” are considered met because it recites a mere possibility of performing a function (“capable of”) and does not require actual performance of the function. In re Danly, 263 F.2d 844, 847 (CCPA 1959).
	Regarding claim 15, Noel discloses wherein each memory cell in the plurality of memory cells is a static random access memory cell (see page 2, par. 0030).
	Regarding claim 16, Noel discloses wherein the static random access memory cell is one of a two port static random access memory cell (see page 2, par. 0045), a three port static random access memory cell and a four port static random access memory cell.
	Regarding claim 17, Noel discloses wherein each memory cell in the plurality of memory cells is a non-volatile memory (see page 2, par. 0031).
	Regarding claim 18, Noel discloses wherein the non-volatile memory is one of a non-volatile memory cell and a non-volatile memory device (see page 2, par. 0030-0031).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-8 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Noel et al. (U.S. 2017/0345505; hereinafter “Noel”) supported by Kumar et al. (U.S. 2016/0225437; hereinafter “Kumar”) in view of Kunikiyo (U.S. 2002/0006072).
Regarding claim 4, Noel discloses the limitations with respect to claim 2.
However, Noel is silent with respect to the isolation circuit first and second transistors are both PMOS transistors.
Similar to Noel, Kunikiyo teaches a processing array (Fig. 12), comprising a plurality of memory cells arranged in an array (see page 9, par. 0137), each memory cell being coupled to a write word line (Fig. 13: 31, see also page 7, par 0115) and a read word line (Fig. 13: 33, see also page 7, par. 0115), and each memory cell having an isolation circuit.
Furthermore, Kunikiyo teaches wherein the isolation circuit (Fig. 13: RK) first and second transistors are both PMOS transistors (Fig. 13: QP3 and QP4).
Since Kunikiyo and Noel are from the same field of endeavor, the teachings of Kunikiyo would have been recognized in the pertinent art of Noel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kunikiyo with the teachings of Noel for the purpose of eliminate the need to provide a booster circuit for increasing the potential to be applied to the write word line, see Kunikiyo’s page 9, par. 0141.
Regarding claim 6, Noel discloses the limitations with respect to claim 5.
However, Noel is silent with respect to each write port further comprises a write access transistor whose gate is coupled to a write word line and whose drain is connected to the sources of the first and second access transistors.
Similar to Noel, Kunikiyo teaches a processing array (Fig. 12), comprising a plurality of memory cells arranged in an array (see page 9, par. 0137), each memory cell has a storage cell (Fig. 13: SC) and a write port (Fig. 13: MP9-MP12 and MN9-MN12) for writing data to the storage cell.
Furthermore, Kunikiyo teaches each write port (Fig. 13: MP9-MP12 and MN9-MN12) further comprises a write access transistor whose gate is coupled to a write word line (Fig. 13: MN10) and whose drain is connected to the sources of the first and second access transistors (Fig. 13: MN9 and MP9).
Since Kunikiyo and Noel are from the same field of endeavor, the teachings of Kunikiyo would have been recognized in the pertinent art of Noel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kunikiyo with the teachings of Noel for the purpose of eliminate the need to provide a booster circuit for increasing the potential to be applied to the write word line, see Kunikiyo’s page 9, par. 0141.
Regarding claim 7, Noel discloses the limitations with respect to claim 5.
However, Noel is silent with respect to the write port further comprises a first write access transistor whose gate is coupled to a write word line and second write access transistor whose gate is coupled to a complementary write word line and further comprising a third access transistor coupled to the input of the first inverter and the output of the second inverter and coupled to the write bit line and a fourth access transistor coupled to the output of the first inverter and the input of the second inverter and coupled to a complementary write bit line, a drain of the first write access transistor coupled to the sources of the first and second access transistors and a drain of the second write access transistor coupled to the sources of the third and fourth access transistors.
Similar to Noel, Kunikiyo teaches a processing array (Fig. 12), comprising a plurality of memory cells arranged in an array (see page 9, par. 0137), each memory cell has a storage cell (Fig. 13: SC) and a write port (Fig. 13: MP9-MP12 and MN9-MN12) for writing data to the storage cell.
Furthermore, Kunikiyo teaches the write port (Fig. 13: MP9-MP12 and MN9-MN12) further comprises a first write access transistor whose gate is coupled to a write word line (Fig. 13: MN10 with gate coupled to 31) and second write access transistor whose gate is coupled to a complementary write word line (Fig. 13: MP10 with gate coupled to 34) and further comprising a third access transistor coupled to the input of the first inverter and the output of the second inverter (Fig. 13: MP10 electrically coupled to the pair of inverters L1 and L2 through transistors MN9 and MP9) and coupled to the write bit line (Fig. 13: 41) and a fourth access transistor coupled to the output of the first inverter and the input of the second inverter (Fig. 13: MP12 electrically coupled to the pair of inverters L1 and L2 through transistors MN11 and MP11) and coupled to a complementary write bit line (Fig. 13: 42), a drain of the first write access transistor coupled to the sources of the first and second access transistors (Fig. 13: MN9 is directly coupled to MN10 and electrically coupled through inverters L1 and L2 to MN12) and a drain of the second write access transistor coupled to the sources of the third and fourth access transistors (Fig. 13: MP9 directly coupled to MP10 and electrically coupled through inverters L1 and L2 to MP12).
Since Kunikiyo and Noel are from the same field of endeavor, the teachings of Kunikiyo would have been recognized in the pertinent art of Noel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kunikiyo with the teachings of Noel for the purpose of eliminate the need to provide a booster circuit for increasing the potential to be applied to the write word line, see Kunikiyo’s page 9, par. 0141.
Regarding claim 8, Noel discloses the limitations with respect to claim 1.
However, Noel is silent with respect to each storage cell further comprises a first inverter having an input and an output and a second inverter having an input coupled to the output of the first inverter and an output coupled to the input of the first inverter and each write port further comprises a first write access transistor and a second write access transistor whose gates are coupled to a write word line, wherein a drain of the first write access transistor is coupled to the output of the first inverter and the input of the second inverter and a drain of the second write access transistor is coupled to the input of the first inverter and the output of the second inverter, a third write access transistor whose drain is coupled to a source of the first write access transistor, whose gate is coupled to the complementary write bit line and whose source of the second write access transistor, whose gate is coupled to the write bit line and whose source is coupled to ground.
Similar to Noel, Kunikiyo teaches a processing array (Fig. 12), comprising a plurality of memory cells arranged in an array (see page 9, par. 0137), each memory cell has a storage cell (Fig. 20: SC) and a write port (Fig. 20: MP3-MP6, MN9, MN11 and QN0-QN12) for writing data to the storage cell.
Furthermore, Kunikiyo teaches each storage cell further comprises a first inverter having an input and an output and a second inverter having an input coupled to the output of the first inverter and an output coupled to the input of the first inverter (Fig. 20: L1 and L2) and each write port (Fig. 20: MP3-MP6, MN9, MN11 and QN0-QN12) further comprises a first write access transistor and a second write access transistor whose gates are coupled to a write word line (Fig. 20: QN10 and QN12 comprises gate coupled to 31), wherein a drain of the first write access transistor is coupled to the output of the first inverter and the input of the second inverter (Fig. 20: QN10 having source/drain terminal coupled to L1 and L2 through QN9 and MN9) and a drain of the second write access transistor is coupled to the input of the first inverter and the output of the second inverter (Fig. 20: QN12 having source/drain terminal coupled to L1 and L2 through QN11 and MN11), a third write access transistor whose drain is coupled to a source of the first write access transistor, whose gate is coupled to the complementary write bit line (Fig. 20: QN9 having source/drain terminal coupled to QN10 and gate coupled to 41) and whose source is coupled to ground (Fig. 20: QN9 having source/drain terminal coupled to Vss through QN10) and a fourth write access transistor whose drain is coupled to a source of the second write access transistor, whose gate is coupled to the write bit line (Fig. 20: QN11 having source/drain terminal coupled to QN12 and gate coupled to 42) and whose source is coupled to ground (Fig. 20: QN11 having source/drain terminal coupled to Vss through QN12).
Since Kunikiyo and Noel are from the same field of endeavor, the teachings of Kunikiyo would have been recognized in the pertinent art of Noel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kunikiyo with the teachings of Noel for the purpose of reduce unwanted power consumption, see Kunikiyo’s page 11, par. 0163.
Regarding independent claim 19, Noel teaches a memory computation cell (Fig. 2), comprising:
a memory cell having a storage cell (Fig. 2: 12), a read port for reading data from the storage cell (Fig. 1: RPT and RPF) and a write port for writing data to the storage cell (Fig. 1: T1 and T2);
an isolation circuit that isolates a data signal representing a piece of data stored in the storage cell from a read bit line (Fig. 2: transistors T3-T6 isolates the memory cell 12 from the read bit line RBLT and RBLF);
the read port having a read word line and a complementary read word line (Fig. 2: RWLF/RWLT) that are coupled to the isolation circuit (Fig. 2: transistors T3-T6) and activates the isolation circuit and the read bit line is coupled to the isolation circuit (Fig. 2: transistors T3-T6 are coupled to the read bit line RBLT and RBLF);
the write port (Fig. 1: T1 and T2) having a write word line (Fig. 2: WWL), a write bit line (Fig. 2: WBLT) and complementary write bit line (Fig. 2: WBLF) coupled to the memory cell (Fig. 2: 12);
wherein the memory cell is capable of performing one of a Boolean exclusive OR operation (Fig. 2: XOR) and a Boolean exclusive NOR operation (Fig. 2:                         
                            
                                
                                    A
                                    +
                                    B
                                
                                -
                            
                        
                    ) and having the result on the read bit line (Fig. 2: RBLT); and
wherein the read bit line is a configured to provide read access to storage cell data (see page 3, par. 0047).
However, Noel is silent with respect to the write port having a write word line and a complementary write word line.
Similar to Noel, Kunikiyo teaches a memory computation cell (Fig. 13), comprising a memory cell having a storage cell (Fig. 13: SC), a read port for reading data from the storage cell (Fig. 13: RK) and a write port for writing data to the storage cell (Fig. 13: MP9-MP12 and MN9-MN12).
Furthermore, Kunikiyo teaches the write port having a write word line (Fig. 13: 31) and a complementary write word line (Fig. 13: 34).
Since Kunikiyo and Noel are from the same field of endeavor, the teachings of Kunikiyo would have been recognized in the pertinent art of Noel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kunikiyo with the teachings of Noel for the purpose of eliminate the need to provide a booster circuit for increasing the potential to be applied to the write word line, see Kunikiyo’s page 9, par. 0141.
Regarding independent claim 20, Noel discloses a processing array (Figs. 1-2), comprising:
	a plurality of memory cells arranged in an array (see page 2, par. 0046), wherein each memory cell in the plurality of memory cells has a storage cell (Fig. 2: 12), a read port for reading data from the storage cell (Fig. 1: RPT and RPF) and a write port for writing data to the storage cell (Fig. 1: T1 and T2);
	a word line generator that is coupled to a read word line signal and a write word line signal for each memory cell in the plurality of memory cells (circuitry (not shown in figures) that supply signals to the lines RWLT, RWLF and WWL shown in Figure 2, as supported by Kumar that shows in Figure 3 circuit 320 within an identical array of Noel to supply signals to lines RWL and WWL);
	a plurality of bit line read and write logic circuits that are coupled to the read bit line, write bit line and a complementary write bit line of each memory cell in the plurality of memory cells (circuitry (not shown in figures) that supply signals to the lines RBLT, RBLF, WBLT and WBLF shown in Figure 2, as supported by Kumar that shows in Figure 3 circuits 304 within an identical array of Noel to supply signals to lines RBL, WBL and WBL/);
	each memory cell in the plurality of memory cells being coupled to a write word line (Fig. 2: WWL), and a read word line (Fig. 2: RWLF/RWLT) whose signals are generated by the word line generator (circuitry (not shown in figures) that supply signals to the lines RWLT, RWLF and WWL shown in Figure 2, as supported by Kumar that shows in Figure 3 circuit 320 within an identical array of Noel to supply signals to lines RWL and WWL) and also being coupled to a read bit line (Fig. 2: RBLT/RBLF), a write bit line (Fig. 2: WBLT) and a complementary write bit line (Fig. 2: WBLF) that are sensed by one of the plurality of bit line read and write logic circuits (circuitry (not shown in figures) that supply signals to the lines RBLT, RBLF, WBLT and WBLF shown in Figure 2, as supported by Kumar that shows in Figure 3 circuits 304 within an identical array of Noel to supply signals to lines RBL, WBL and WBL/);
	each memory cell in the plurality of memory cells having an isolation circuit that isolates a data signal representing a piece of data stored in the storage cell of the memory cell from the read bit line (Fig. 2: transistors T3-T6 isolates the memory cell 12 from the read bit line RBLT and RBLF);
	wherein one of the plurality of memory cells (Fig. 2: 12s) is coupled to at least one read bit line (Fig. 2: RBLT) and activated to perform one of a Boolean exclusive OR operation (Fig. 2: XOR) and a Boolean exclusive NOR operation (Fig. 2:                         
                            
                                
                                    A
                                    +
                                    B
                                
                                -
                            
                        
                    ).
	However, Noel is silent with respect to each memory cell being coupled to a complementary write word line.
	Similar to Noel, Kunikiyo teaches a processing array (Fig. 12), comprising a plurality of memory cells arranged in an array (see page 9, par. 0137), each memory cells has a storage cell (Fig. 13: SC).
	Furthermore, Kunikiyo teaches each memory cell being coupled to a write word line (Fig. 13: 31) and a complementary write word line (Fig. 13: 34).
Since Kunikiyo and Noel are from the same field of endeavor, the teachings of Kunikiyo would have been recognized in the pertinent art of Noel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kunikiyo with the teachings of Noel for the purpose of eliminate the need to provide a booster circuit for increasing the potential to be applied to the write word line, see Kunikiyo’s page 9, par. 0141.
Regarding claim 21, Noel in combination with Kunikiyo teaches the limitations with respect to claim 20.
Noel teaches wherein during the write operation, the data can be written to one or more memory cells on the bit line (Fig. 2: WBLT/WBLF) with the corresponding write word lines turned on (Fig. 2: WWL).
Furthermore, Kunikiyo teaches the complementary data can be written to different one or more memory cells on the same bit line (Fig. 13: 41/42) with the corresponding complementary write word line turned on (Fig. 13: 34).
Response to Arguments
Applicant's arguments filed with respect to claims 1-11 and 13-21 have been fully considered but they are not persuasive.

Regarding claims 1-3, 5, 9-11 and 13-18, Applicant asserts the anticipation requires that a single reference disclose all elements of a claim and it is not clear whether the rejection is based on Noel anticipating the claims, or Noel and Kumar together rendering the claims obvious, see Applicant’s Remarks page 8.
This particular remark is not considered persuasive. Noel discloses all the limitations of claims 1-3, 5, 9-11 and 13-18, Kumar is used to show that a word line generator is inherent for the processing array of Noel to supply signal to lines RWLT, RWLF and WWL shown in Noel’s Figure 2 as recited in the rejection above, see MPEP 2131.01.
Furthermore, applicant asserts that Noel fails to disclose a system where an exclusive logic function is performed by a single cell, see Applicant’s Remarks page 9-10.
This particular remark is not considered persuasive. Noel discloses that at least one of the plurality of memory cells is coupled to at least one read bit line and activated to perform one of a Boolean operations, as recited in the claim.  While raising an interesting point, claim 1 does not appear to be drafted to exclude more than one memory cells to be coupled to the read bit line and perform the Boolean operations.
The other claims including independent claims 19 and 20 were argued for substantially the same reason as claim 1, and the arguments are not persuasive for the same reason.
Therefore, the previously applied rejection is considered proper and maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825